Citation Nr: 0805175	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  97-06 890	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for otitis without 
deafness.  

2.  Entitlement to an initial rating in excess of 50 percent 
for major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to September 1979, and from July 1981 to January 1987.  

These matters come to the Board of Veterans' Appeals (Board) 
following April 1988 and April 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, and the VARO in Winston-Salem, North 
Carolina, respectively.  In May 1989 and July 1997, the 
veteran testified during hearings before RO personnel.  In 
October 2007, the veteran withdrew his request for a Board 
hearing.  

With respect to the April 1988 rating decision, the RO 
granted service connection and assigned a noncompensable 
rating for stress reaction manifested by gastrointestinal 
dysfunction, with a depressive neurosis (later characterized 
as a major depressive disorder).  The grant of service 
connection was effective January 6, 1987.  The veteran 
appealed the initial noncompensable rating assigned and has 
continued to prosecute an appeal for a higher rating.  In 
August 1989 and in September 1991 rating decisions, the RO 
granted the veteran a 10 percent and 50 percent rating, 
respectively, for his psychiatric disability.  The awards 
were each made effective January 6, 1987.  The veteran's 
claim concerning a higher initial rating for his psychiatric 
disability was remanded by the Board in May 1991, May 1998, 
and most recently in August 2003.  Following further 
development of the record, the RO via the Appeals Management 
Center (AMC) in Washington, D.C. has continued the denial of 
the veteran's claim for an initial rating higher than 50 
percent and returned this matter to the Board.  In addition, 
since the August 2003 remand, the veteran has perfected an 
appeal of his claim for a compensable rating for otitis 
without deafness.  

As the appeal with respect to the veteran's claim for a 
higher initial rating for his service-connected major 
depressive disorder emanates from the veteran's disagreement 
with the initial noncompensable rating assigned following the 
grant of service connection, the Board has characterized the 
claim for an initial rating, in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Finally, the Board notes that in September 2004 the RO issued 
the veteran a statement of the case with respect to his 
appeal of a claim for waiver of recovery of an overpayment 
due to concurrent receipt of VA disability compensation and 
Office of Workers' Compensation benefits.  A review of the 
record does not reflect that the veteran has filed a 
substantive appeal.  As such, the issue is not in appellate 
status.  


FINDINGS OF FACT

1.  The veteran does not have any active ear disease.  

2.  Prior to April 9, 1999, the veteran's psychiatric 
disability did not result in time lost from gainful work 
and/or a decrease in work efficiency; nor was there 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, and/or mood, or an inability to establish and 
maintain effective relationships.  

3.  Since April 9, 1999, the veteran's major depressive 
disorder has caused occupational and social impairment due to 
difficulty in adapting to stressful circumstances as well as 
near-continuous depression affecting the ability to function 
appropriately and effectively.   




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for chronic otitis 
externa are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6210 (2007).

2.  The criteria for a rating in excess of 50 percent for 
major depressive disorder, prior to April 9, 1999, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9405-9502 (1987), Diagnostic Code 
9405-9502 (1995); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2007).  

3.  The criteria for a rating to 70 percent for major 
depressive disorder, effective April 9, 1999, have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008), concerning increased compensation claims and 38 U.S.C. 
§ 5103(a) notice requirements.  The Board notes that a claim 
for increased rating and a claim for a higher initial rating 
are similar in that the veteran seeks a higher evaluation for 
his service-connected disability.  The Court, however, did 
not hold in Vazquez-Flores that the VCAA notice requirements 
set forth in that decision applied to initial rating claims.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a 
new VCAA notice with respect to the matter of his entitlement 
to a higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (When a 
claim for service connection has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provisions has been satisfied.).  After an appellant has 
filed a notice of disagreement as to the initial effective 
date or disability rating assigned-thereby initiating the 
appellate process-different, and in many respects, more 
detailed notice obligations arise, the requirements of which 
are set forth in sections 38 U.S.C.A. §§ 7105(d) and 5103A.  
Id.  

In Vazquez-Flores, supra, the Court held that for an 
increased-compensation claim, section 5103(a) requires:

a) The Secretary to notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 

b) That if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

c) A claimant to be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and,  

d) The notice should include examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Board is aware that the veteran's initial grant of 
service connection in April 1988 for stress reaction 
manifested by gastrointestinal dysfunction, with a depressive 
neurosis, was prior to the enactment of the VCAA.  Thus, no 
notice letter concerning the VCAA would have been issued the 
veteran.  Nonetheless, the Board finds that all notification 
and development action needed to render a decision on both 
claims on appeal has been accomplished.  

Through notice letters in April 2004 as well as a March 2006 
letter (which apprised the veteran of disability rating 
elements and effective date criteria), the veteran received 
notice of the information and evidence needed to substantiate 
his claims.  In this regard, the veteran was advised of the 
need to submit or identify medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disabilities which included evidence demonstrating what such 
worsening had on the claimant's employment and daily life.  
Thereafter, the veteran was afforded the opportunity to 
respond.  The Board also finds that the diagnostic codes for 
which the veteran's ear and psychiatric disabilities on 
appeal are rated (see "Conclusions of Law" above) contain 
criteria where a higher disability rating would be satisfied 
by the claimant demonstrating a noticeable worsening or 
increase in severity of his disability.  Furthermore, in the 
March 2006 letter, the veteran was apprised on how a 
disability rating was determined by applying relevant 
diagnostic codes.  Furthermore, the veteran was provided 
examples of evidence that would identify the nature of the 
symptoms of the condition for which disability compensation 
was being sought, the severity and duration of the 
disability, and its impact upon employment and daily life.  
Vazquez-Flores, supra.  

Otherwise, the Board finds that the notice letters in April 
2004 satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO also notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also invited the 
veteran to submit evidence in support of his claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, medical evidence identified by the veteran has 
been obtained and associated with the claims file.  The 
veteran has also submitted evidence in support of his claims.  
Furthermore, the veteran has been provided a number of VA 
examinations to assess the current severity of his 
disabilities.  Neither the veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of the veteran's claims that need to be obtained.  

With respect to outstanding medical records, the Board notes 
that in a November 1998 letter from the RO, the veteran was 
requested to fill out and submit release of medical 
information forms (VA Form 21-4142) to allow the RO to 
request evidence from, in particular, Ron Dalrymple, Ph.D., 
and Doctor John Arrabal.  In February 1999, the veteran 
notified the RO that he had submitted evidence from a number 
of doctors, but that he did not have records from Drs. 
Dalrymple or Arrabal.  Furthermore, the veteran identified 
having received treatment from a Doctor John Roberts.  In an 
August 2001 notice letter, the veteran was requested to 
submit VA Form 21-4142s to allow the RO to request records 
from Drs. Dalrymple, Arrabal, and Roberts.  A review of the 
claims file does not reflect that the veteran has submitted 
the requested VA Form 21-4142s.  

In conclusion, the Board finds that nothing about the 
evidence or any response to the RO's notification suggests 
that the claims being decided herein must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  Here, the 
essential fairness of the adjudication of the veteran's 
claims has not been affected.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  See also Vazquez-Flores, supra. 
("Nothing in law or common sense supports a conclusion that 
the Court should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.").  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  The Court has also held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  If VA's adjudication of an 
increased rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision on that claim 
is made.  Thus, VA's determination of the "present level" 
of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

A. Otitis without Deafness

The veteran's service-connected otitis without deafness has 
been evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6210 
for chronic otitis externa.  The criteria under diagnostic 
code 6210 provide for no higher than a 10 percent evaluation 
for swelling; dry and scaly or serous discharge or itching 
requiring frequent and prolonged treatment.  Id.  

In May 1981, the RO granted service connection and assigned a 
noncompensable (0 percent) rating for chronic otitis externa.  
The veteran did not appeal that decision.  The veteran 
subsequently underwent a VA ear disease examination in May 
1999 in connection with his claim for increased compensation 
based on unemployability (TDIU).  

A review of the medical evidence of record, to include the 
reports of VA examination in May 1999, March 2003, July 2004, 
and November 2005, does not reveal the veteran to have 
objective symptoms of active inner, middle, or external ear 
disease.  Thus, the Board finds that a compensable rating 
under diagnostic code 6210 is not warranted.  The Board has 
also considered other potentially applicable provisions of 38 
C.F.R. § 4.87, Diagnostic Code 6200-6260 (2007).  In a May 
2005 rating decision, the RO denied the veteran's claim for 
service connection for Meniere's syndrome.  Otherwise, the 
veteran's otitis without deafness is not analogous to or has 
it been associated with hearing impairment, a peripheral 
vestibular disorder, loss of auricle, malignant neoplasm of 
the ear, or tinnitus.  Accordingly, a compensable rating for 
otitis without deafness under any of the aforementioned 
provisions is not warranted.

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for otitis without deafness must be 
denied.  38 C.F.R. § 4.87, Diagnostic Code 6210; Hart, supra.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B. Major Depressive Disorder

As noted in the Introduction, above, in April 1988 the RO 
granted service connection and assigned a noncompensable 
rating for stress reaction manifested by gastrointestinal 
dysfunction, with a depressive neurosis (later characterized 
as a major depressive disorder).  The grant of service 
connection was effective January 6, 1987.  The veteran 
appealed the initial noncompensable rating and has since been 
awarded a 50 percent rating, effective January 6, 1987.  

The regulations which provide the diagnostic criteria for 
evaluating mental disorders were amended twice during the 
pendency of the veteran's claim and subsequent appeal.  See 
Schedule for Rating Disabilities; Mental Disorders, 53 Fed. 
Reg. 22, 23 (Jan. 4, 1988) (effective February 3, 1988); 61 
Fed. Reg. 52,695, 52,700 (Oct. 8, 1996)(effective November 7, 
1996); see also 53 Fed. Reg. 1441 (Jan. 19, 1988); 60 Fed. 
Reg. 54,286 (Oct. 26, 1995).  

In this case, the Board will evaluate the veteran's claim 
under both the former criteria in the VA Schedule for Rating 
Disabilities as well as the current regulations in order to 
ascertain which version would accord him the highest rating.  
According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

The Board notes that the application of a prior regulation to 
the period on or after the effective date of a new regulation 
is not prohibited under the case law or General Counsel 
opinions.  Thus, the rule that the veteran is entitled to the 
most favorable of the versions of a regulation that was 
revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes to the period on 
or after the effective dates of the new regulations.  
However, the Board notes that if a revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002), can be no 
earlier than the effective date of that change.  

1. Rating Criteria Prior to November 7, 1996

Under the rating criteria in effect prior to November 7, 
1996, the RO has rated the veteran's disability under 
38 C.F.R. § 4.132, Diagnostic Codes 9405-9502.  

Effective January 6, 1987, diagnostic code 9405, for 
depressive neurosis, and diagnostic code 9502, for 
psychophysiological gastrointestinal disorder, were to be 
evaluated under the general rating formula for psychoneurotic 
disorders.  The general rating formula provides for a 50 
percent rating where the ability to establish or maintain 
effective or favorable relationships with people is 
substantially impaired.  Furthermore, by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in severe 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9405 (1987).  A 70 percent rating is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is seriously impaired.  
Furthermore, the psychoneurotic symptoms are of such severity 
and persistence that there was pronounced impairment in the 
ability to obtain or retain employment.  Id. 

Finally, a 100 percent rating is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or where the disorder is manifested by totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
where the veteran is demonstrably unable to obtain or retain 
employment due to the disorder.  Id.  

As noted above, the diagnostic criteria for evaluating mental 
disorders were amended and became effective in February 1988.  
At that time diagnostic code 9405, recharacterized as 
"Dysthymic disorder; Adjustment disorder with depressed 
mood; Major depression without melancholia", continued to be 
evaluated under the general rating formula for psychoneurotic 
disorders.  Likewise, diagnostic code 9502, recharacterized 
as "Psychological factors affecting gastrointestinal 
condition", also continued to be evaluated under the general 
rating formula for psychoneurotic disorders.  

Under the amended version of diagnostic codes 9405-9502, the 
50 percent evaluation contemplates psychiatric disability 
wherein the ability to maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9405-9502 (1995).  The next higher 
evaluation of 70 percent requires a demonstration of severe 
social and industrial impairment.  Id.  For the 100 percent 
evaluation, the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or there must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or there 
must be demonstrable inability to obtain or retain 
employment.  Id.  

The Board has considered the evidence of record in relation 
to the rating criteria in effect prior to November 7, 1996, 
but finds that a rating higher than 50 percent for service-
connected psychiatric disorder is not warranted.  

Initially, the Board notes that in evaluating an impairment 
resulting from psychiatric disorders, social inadaptability 
is to be evaluated only as it affects industrial 
adaptability.  The principle of social and industrial 
inadaptability, the basic criterion for rating disabilities 
from mental disorders, contemplates those abnormalities of 
conduct, judgment and emotional reaction which affect 
economic adjustment, i.e., which produces impairment of 
earning capacity.  See 38 C.F.R. § 4.129 (1987 & 1995).  The 
severity of a disability is based upon actual symptomatology 
as it affects social and industrial adaptability.  Two of the 
most important determinants of a disability are time lost 
from gainful work and a decrease in work efficiency.  The 
record and history of complaints are only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology are the essentials.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report in the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1987 & 1995).

With regard to social impairment, the Board notes that the 
veteran was reportedly married until 1996 at which time he 
and his spouse divorced.  He had a daughter with his ex-
spouse and the evidence reflects that the veteran was very 
involved in her upbringing and that he enjoyed participating 
in her activities.  A report of November 2005 VA examination 
reflects that the veteran's daughter was living with him in 
his condominium.  At the same time, the veteran testified at 
an RO hearing in May 1989 that he had difficulty dealing with 
others.  A June 1997 treatment note reflects that the veteran 
had social contacts with persons but no close relationships.  
In a report of May 1999 VA examination, the examiner noted 
the veteran to have a few friendships which were superficial, 
and that the veteran took part in some social events around 
town.  Reports of March 2003 and November 2005 VA 
examinations reflect the veteran not to have friends as well 
as otherwise solitary leisure and recreational activities.  

Notwithstanding the above, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  
38 C.F.R. § 4.129.  In this regard, the veteran was noted to 
report in June 2004 that he fought with every boss he ever 
had and that he reportedly enjoyed it.  A report of August 
1999 VA examination reflects the examiner's note that the 
veteran had longstanding problems with occupational and 
interpersonal interactions.  At the same time, the veteran's 
service-connected psychiatric disability has never been 
identified as impairing his ability to work.  In fact, a 
report of March 2003 VA examination reflects the examiner's 
opinion that the veteran was unable to work due to physical 
disabilities and not his psychiatric disability.  

The medical evidence following the veteran's discharge from 
service reflects problems with coping, depression, stress, 
conflicts with others, and intermittent suicidal ideation.  
The veteran's depression was noted to wax and wane in 
intensity.  In a report of June 1991 VA examination, the 
veteran was noted to report that he was a student after 
service (the veteran reportedly has his college degree) and 
that he had been trying to find a job but had been unable to 
obtain employment.  However, in a June 1995 application (VA 
Form 21-8940) for increased compensation based on 
unemployability, the veteran identified having worked for the 
United States Government (Selective Service System) from 
August 1990 to November 3, 1992.  The veteran reportedly had 
been forced to give up his job after incurring a disabling 
low back injury during work.  A report of May 1999 VA 
examination notes that the veteran was doing well at work 
prior to his injury.  In an April 2003 rating decision, the 
RO awarded the veteran a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  The Board notes that no other evidence of 
record addresses the veteran's employability in regard to his 
service-connected psychiatric disability.  

The Board has considered the assigned Global Assessment of 
Functioning (GAF) scores since January 6, 1987.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  It does not otherwise include 
impairment in functioning due to physical (or environmental) 
limitations.  

In this case, the Board notes that the first reported GAF 
score was in March 1998 at which time the veteran was 
assigned a 60.  From April 1999 to March 2003, the veteran 
was consistently assigned GAF scores of 50.  The report of 
November 2005 VA examination reflects the examiner's assigned 
GAF score of 40.  According to the DSM-IV, scores ranging 
from 41-50 are reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social and/or occupational 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 40 is reflective of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable work).  

Here, the Board notes that the GAF scores assigned are 
predominantly reflective of serious or major impairment.  
Likewise, the veteran's psychiatric disability, while being 
characterized as a mild depressive neurosis in reports of 
March 1988 and July 1990 VA examinations, has since been 
characterized predominantly as severe.  As noted above, an 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report in the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1987 & 1995).  Likewise, a GAF score assigned in a case, 
like an examiner's assessment of the severity of a condition, 
is not dispositive of the evaluation issue; rather, they must 
be considered in light of the actual symptoms of the 
veteran's disorder (which provide the primary basis for the 
rating assigned).  

In an August 2003 treatment note, the veteran was noted to 
have a long history of chronic mental illness with frequent 
relapses.  From reviewing the record, the Board notes that 
the veteran's increase in symptoms and periods of 
hospitalization appear due to financial and personal 
stressors.  In this regard, the veteran is a pathological 
gambler and by his own account has lost all his money 
numerous times due to his gambling.  The veteran has also 
been concerned about his daughter and has noted increased 
stress in relation to his ex-spouse and her upbringing and 
care of their daughter.  The veteran has been hospitalized at 
various times for increased depressive symptoms and thoughts 
of suicide due in part to the above stressors.  However, the 
baseline level of severity of his symptoms has consistently 
returned following his hospitalizations.   

Likewise, the Board notes that the report of November 2005 VA 
examination reflects that on mental status evaluation, in 
particular, the veteran demonstrated decreased self-
confidence, feelings of some worthlessness and hopelessness 
at times, depression, and some anxiety.  The veteran reported 
that he was trying to gradually get himself in a position to 
begin dating or get out and socialize.  The examiner's 
reported GAF score of 40 does not appear to necessarily 
coincide with the veteran's symptomatology per se.  
Nonetheless, the examiner did not identify the psychiatric 
disability as precluding or effecting the veteran's 
employment.  In fact, the examiner commented that the veteran 
was not working due to a back injury

In light of the above, the Board simply does not find, 
following a longitudinal review of the evidence of record, 
that the veteran's psychiatric disability, most recently 
characterized as major depressive disorder, warrants a rating 
in excess of 50 percent under the criteria in effect prior to 
November 7, 1996.  In this case, the evidence does not 
reflect that the veteran's ability to establish or maintain 
effective or favorable relationships with people is so 
seriously and/or severely impaired as to result in a 
pronounced or severe impairment in the ability to obtain or 
retain employment.  Thus, a higher rating since January 6, 
1987, is not warranted.  38 C.F.R. § 4.132, Diagnostic Code 
9405-9502 (1987), Diagnostic Code 9405-9502 (1995).  
Likewise, nothing in reviewing the evidence demonstrates to 
the Board that the veteran is virtually isolated in the 
community, that he demonstrates totally incapacitating 
psychoneurotic symptoms, or that he is demonstrably unable to 
obtain or retain employment due to his psychiatric 
disability.  As such a rating to 100 percent since January 6, 
1987, is also not warranted.  Id.  

2. Rating Criteria On and After November 7, 1996

As noted above, following the 1988 amendment, the diagnostic 
criteria for evaluating mental disorders were again amended 
and became effective November 7, 1996.  In a July 2000 
supplemental statement of the case (SSOC), the RO noted that 
it was rating the veteran's psychiatric disability under 
38 C.F.R. § 4.130, Diagnostic Code 9433 for dysthymic 
disorder.  The RO has since rated the veteran's psychiatric 
disability under diagnostic code 9434 for major depressive 
disorder.  Under the amended general rating formula for 
mental disorders, applicable to both diagnostic code 9433 and 
diagnostic code 9434, a 50 percent rating is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9434 (2007).

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.   

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Under the regulations in effect on and after November 7, 
1996, the focus appears no longer to be that of social 
inadaptability being evaluated only as it affects industrial 
adaptability, as it was prior to November 7, 1996.  The focus 
of the rating agency currently is consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a) (2007).  Furthermore, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2007).  

With this in mind, the Board notes, as is noted above, that 
the veteran has had longstanding problems with psychiatric 
illness.  The evidence demonstrates the veteran has limited 
social interaction with others except for his daughter, 
fleeting suicidal ideation over the years, along with 
financial and personal stressors which have resulted in an 
exacerbation of his psychiatric symptoms and hospitalization.  
Following these hospitalizations, the veteran's symptoms have 
returned to a consistent level of severity based on the 
reports of various medical examinations noting a severe, 
chronic nature.  In this regard, as noted above, GAF scores 
have been reported predominantly as 50, which are reflective 
of serious symptoms.  

The Board finds persuasive a report of March 2003 VA 
examination in which the examiner noted the veteran's report 
of persistent depressed mood, sleep disturbance, and 
difficulty with impulse control which had been occurring for 
a long period of time.  As noted above, the veteran is a 
pathological gambler.  The veteran was also noted to be less 
capable of coping with stress and more apt to develop an Axis 
I diagnosis (e.g. psychiatric disability).  It was the 
opinion of the examiner that the veteran's inability to work 
and his physical condition aggravated his psychiatric 
disability.  Furthermore, even without his back disability 
and chronic pain, the veteran would still have a certain 
degree of psychiatric impairment which would be based on his 
depressive and personality symptoms.  As a result, the 
examiner reported a GAF score of 50 based solely on the 
veteran's overall psychiatric disability.  See e.g. 
Mittleider v. West, 11 Vet. App. 181 (1998) (unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability can be distinguished 
from any other diagnosed psychiatric disorders, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim).  

In light of the examiner's opinion, the Board has assessed 
the evidence on and after November 7, 1996.  The report of 
April 9, 1999, VA mental disorders examination reflects the 
examiner's assignment of a GAF score of 50, which was also 
reported during a VA examination in March 2003.  Prior to the 
April 1999 examination, the medical evidence does not reflect 
the veteran's symptoms to necessarily be serious.  In this 
regard, in March 1998 the veteran was noted to have returned 
from a Hawaiian vacation.  Furthermore, a GAF score reported 
that month was 60 (reflective of moderate symptoms).  Thus, 
in light of the veteran's psychiatric symptomatology and the 
reported GAF score of 50 noted in the report of April 9, 
1999, VA mental disorders examination, reflective of serious 
disability, the Board finds that since April 9, 1999, the 
veteran's service-connected major depressive disorder more 
nearly approximates the criteria for a 70 percent disability 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).  
Here, the veteran has demonstrated occupational and social 
impairment due to difficulty in adapting to stressful 
circumstances as well as near-continuous depression affecting 
the ability to function appropriately and effectively.  The 
Board does not otherwise find on or after November 7, 1996, 
that the veteran's disability rating more nearly approximates 
a 100 percent rating.  In this case, the evidence simply does 
not reflect total occupational and social impairment.  Id. 

C. Extraschedular Rating under 38 C.F.R. § 3.321(b)

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
otitis without deafness or his major depressive disorder, 
since January 6, 1987, have been so exceptional or unusual as 
to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  Here, 
the Board simply does not find evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or frequent periods of 
hospitalization, or evidence that the veteran's disabilities 
otherwise render impractical the application of the regular 
schedular standards.  Therefore, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
criteria for a higher evaluation for service-connected otitis 
without deafness are not met.  Furthermore, that the criteria 
for a rating in excess of 50 percent prior to April 9, 1999, 
have not been met.  However, the Board concludes that since 
April 9, 1999, the criteria for a rating to 70 percent, and 
no higher, have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 
4.87, Diagnostic Code 6210; 38 C.F.R. § 4.132, Diagnostic 
Code 9405-9502 (1987), Diagnostic Code 9405-9502 (1995); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).  


ORDER

A compensable rating for otitis without deafness is denied.  

A rating in excess of 50 percent for major depressive 
disorder prior to April 9, 1999, is denied.  

A 70 percent rating for major depressive disorder since April 
9, 1999, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


